--------------------------------------------------------------------------------

Exhibit 10.2



[image00019.jpg]


PROMISSORY NOTE References in the boxes above are for Lender's use only and do
not limit the applicability of this document to any particular loan or Item. An
Item above containing "***" has been omitted due to text len th limitations.
Borrower: Galaxy Gaming, Inc. 6480 Cameron St Ste 305 Las Vegas, NV 89118
Prlnclpal Amount: $4,000,000.00 Lender: Zions Bancorporation, N.A. dba Nevada
State Bank Corporate Lending Department 750 E. Warm Springs Road Las Vegas, NV
89119 Date of Note: October 26, 2020 PROMISE TO PAY. Galaxy Gaming, Inc.
("Borrower") promises to pay to Zions Bancorporation, N.A. dba Nevada State Bank
("Lender"), or order, In lawful money of the U nited States of America, the
prlnclpal amount of Four MUiien & 00/100 Dollars ($4,000,000.00), together with
Interest on the unpaid principal balance from October 26, 2020, until paid In
full. PAYMENT. Subject to any payment changes resulting from changes In the
Index, Borrower will pay this loan In accordance with the following payment
schedule: Borrower shall not be required to make any interest payments under
this Note during the one (1) year Immediately following the date of this Note;
provided however, that Interest shall begin to accrue as of the date of the
advance of Loan funds evidenced by this Note, and which accrued and unpaid
Interest for such period shall be capitalized and added to the principal balance
of the Note on October 26, 2021 ; provided further, that if this Note Is
prepaid, In whole or In part, during such period, then all accrued and unpaid
Interest on such prepaid amount shall be due and payable on the date of such
prepayment. Thereafter, Borrower will pay to Lender monthly payments of accrued,
unpaid Interest due as of each payment date, beginning on November 26, 2021 with
all subsequent payments to be due on the same day of each month after that until
the Note Is paid in full provided however, that any Interest that accrues
pursuant to the "INTEREST AFTER DEFAULT'' paragraph below (i) prior to October
26, 2021 shall be payable on such date, and (II) at any time on or after October
26, 2021 shall be payable on demand. Borrower shall not be required to make any
principal payments under this Note during the two (2) years Immediately
followlng the date of this Note. Thereafter, Borrower shall pay the principal
balance of this Note as follows: Principal Payment 1. Borrower will pay to
Lender a principal payment on October 26, 2023 which shall be equal to fifteen
percent (15%) of the original principal balance of the Note. For purposes of
this Note, "original principal balance of this Note" shall mean the principal
balance of the Note as Increased by any capitalized Interest hereunder. For the
avoidance of doubt, all capitalized Interest hereunder shall accrue Interest and
be payable as described in this paragraph as though it were part of the original
principal balance of the Note. Principal Payment 2. Borrower will pay to Lender
a principal payment on October 26, 2024 which shall be equal to fifteen percent
(15%) of the original principal balance of the Note. Principal Payment 3.
Borrower will pay to Lender a principal payment on October 26, 2025 ("Maturity
Oaten) which shall be equal to seventy percent (70%) of the original principal
balance of the Note. Unless otherwise agreed or required by applicable law,
payments will be applied to accrued unpaid interest; then to unpaid principal;
then to late charges and other charges. Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate In writing.
VARIABLE INTEREST RATE. The Interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the 3 Month LIBOR
rate. Lender's LIBOR rate is to be strictly Interpreted and is not intended to
serve any purpose other than providing an index to determine the Interest rate
used herein. Lender's LIBOR rate may not necessarily be the same as the quoted
offered side in the Eurodollar time deposit market by any particular Institution
or service applicable to any Interest period. As used herein, Lender's LIBOR
rate shall mean the rates per annum quoted by Lender as Lender's 3 Month LIBOR
rate based upon quotes from the London Interbank Offered Rate from the ICE
Benchmark Administration Interest Settlement Rates, as quoted for U.S. Dollars
by Bloomberg, or other comparable services selected by the Lender (the "Index").
The Index is not necessarily the lowest rate charged by Lender on its loans.
Lender will tell Borrower the current Index rate upon Borrower's request. The
Interest rate change will not occur more often than each three months. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently Is 0.215% per annum. Interest on the unpaid principal balance of this
Note will be calculated as described in the "INTEREST CALCULATION METHOD"
paragraph using a rate of 3.000 percentage points over the Index (the "Margin"),
resulting in an initial rate of 3.215% per annum based on a year of 360 days. If
the Interest Rate is calculated with any LIBOR or LIBOR/Swap rate index, if
Lender determines, in its sole discretion, that the LIBOR base rate ("LIBOR
Index") (i) has been or Imminently will be discontinued, (ii) is no longer an
industry-accepted reference rate for loans of a similar type to the Loan and/or
has been superseded by an alternative reference rate, or (iii) is no longer
representative or may not be used pursuant to a public statement by the
administrator of the LIBOR Index or other regulatory authority (e.g., the
Federal Reserve), in each case with respect to any type of loan or transaction,
then Lender may select an alternative reference rate, which may reflect
adjustments to the related spread or margin (collectively, the "Substitute Index
Rate"), to be used in lieu of the LIBOR-based Interest rate set forth in the
Note and/or this Agreement (the "Pre-Substitute Rate0). Lender and Borrower
acknowledge that the discontinuation of the LIBOR Index is a future event over
which neither Lender nor Borrower has influence but which will necessarily
affect the Pre-Substitute Rate. Accordingly, Lender shall use reasonable efforts
to select a Substitute Index Rate that Lender in good faith believes is a
practical means of preserving the parties' intent relative to the economics of
the Pre-Substitute Rate. Notwithstanding the foregoing, the parties acknowledge
that, initially and/or over time, the Substitute Index Rate will differ from the
Pre-Substitute Rate. In selecting the Substitute Index Rate, Lender shall
consider to what extent and the manner in which industry-accepted substitutes
for the LIBOR Index have been established, and the parties acknowledge that
different Substitute Index Rates may be selected for different types of loans
and transactions. Borrower agrees that Lender shall not be liable in any manner
for its selection of a Substitute Index Rate, provided that Lender makes such
selection in good faith. The Substitute Index Rate shall be used in lieu of the
Pre-Substitute Rate, and all references in this Note to the Pre-Substitute Rate
shall be deemed to refer to the Substitute Index Rate, effective as of the date
specified by Lender in a written notice given by Lender to Borrower. To the
extent practicable, such notice shall be given at least 30 days prior to the
effective date. The Substitute Index Rate shall remain in effect from the
effective date set forth in such notice until the Maturity Date, as such may be
extended, unless such an instance occurs where the Substitute Index Rate is no
longer available, in which case the provisions of this section will again apply
for purposes of replacing the Substitute Index Rate. NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law. Whenever increases occur in the Interest rate,
Lender, at its option, may do one or more of the following: (A) increase
Borrower's payments to ensure Borrower's loan will pay off by its original final
maturity date, (B) increase



--------------------------------------------------------------------------------

[image00020.jpg]






CL Transaction No: NSB-3261606 PROMISSORY NOTE (Continued) Page 2 Borrower's
payments to cover accruing interest, (C) increase the number of Borrower's
payments, and (D) continue Borrower's payments at the same amount and increase
Borrower's final payment. INTEREST CALCULATION METHOD. Interest on this Note Is
computed on a 365/360 basis; that Is, by applying the ratio of the Interest rate
over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.
All Interest payable under this Note Is computed using this method. This
calculation method results In a higher effective Interest rate than the numeric
Interest rate stated In this Note. PREPAYMENT. Borrower agrees that all loan
fees and other prepaid finance charges are earned fully as of the date of the
loan and will not be subject to refund upon early payment (whether voluntary or
as a result of default), except as otherwise required by law. Except for the
foregoing, Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment In full" of the amount owed
or that Is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Zions Bancorporation, N.A.
dba Nevada State Bank, Enterprise Loan Operations, UT-RDWG-1970, PO Box 27181
Salt Lake City, UT 84127-0181. MAIN STREET LOAN PREPAYMENT. Notwithstanding
anything to the contrary in the PREPAYMENT paragraph or in this Note, any
amount(s) prepaid by Borrower shall be applied to the succeeding principal
payment(s) due under this Note. INTEREST AFTER DEFAULT. Upon default, including
failure to pay upon final maturity, the interest rate on this Note shall be
increased by adding an additional 3.000 percentage point margin ("Default Rate
Margin"). The Default Rate Margin shall also apply to each succeeding interest
rate change that would have applied had there been no default. However, in no
event will the interest rate exceed the maximum interest rate limitations under
applicable law. DEFAULT. Each of the following shall constitute an event of
default ("Event of Default") under this Note: Payment Default. Borrower fails to
make any payment when due under this Note. Other Defaults. Borrower fails to
comply with or to perform any other term, obligation, covenant or condition
contained in this Note or in any of the related documents or to comply with or
to perform any term, obligation, covenant or condition contained in any other
agreement between Lender and Borrower. Default In Favor of Third Parties.
Borrower or any Granter defaults under any loan, extension of credit, security
agreement, purchase or sales agreement, or any other agreement, in favor of any
other creditor or person that may materially affect any of Borrower's property
or Borrower's ability to repay this Note or perform Borrower's obligations under
this Note or any of the related documents. False Statements. Any warranty,
representation or statement made or furnished to Lender by Borrower or on
Borrower's behalf under this Note or the related documents is false or
misleading in any material respect, either now or at the time made or furnished
or becomes false or misleading at any time thereafter. Insolvency. The
dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower. Creditor or Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the loan.
This includes a garnishment of any of Borrower's accounts, including deposit
accounts, with Lender. However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits with Lender monies or a surety bond for the creditor or forfeiture
proceeding, in an amount determined by Lender, in its sole discretion, as being
an adequate reserve or bond for the dispute. Events Affecting Guarantor. Any of
the preceding events occurs with respect to any guarantor, endorser, surety, or
accommodation party of any of the indebtedness or any guarantor, endorser,
surety, or accommodation party dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note. Change In Ownership. Any change in ownership of
twenty-five percent (25%) or more of the common stock of Borrower. Adverse
Change. A material adverse change occurs in Borrower's financial condition, or
Lender believes the prospect of payment or performance of this Note is impaired.
Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within ten (10) days; or (2) if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems in Lender's
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. LENDER'S RIGHTS. Upon default,
Lender may declare the entire unpaid principal balance under this Note and all
accrued unpaid interest immediately due, and then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit. including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law. GOVERNING LAW. This Note will be
governed by federal law applicable to Lender and, to the extent not preempted by
federal law, the laws of the State of Nevada without regard to its conflicts of
law provisions. This Note has been accepted by Lender In the State of Nevada.
CHOICE OF VENUE. If there ijl laporrower agrees upon Lender's request to submit
to the jurisdiction of the courts of Clark County, State of Nevada. (Initial
Here) DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if
Borrower makes a payment on Borrower's loan and the check or preauthorized
charge with which Borrower pays is later dishonored.



--------------------------------------------------------------------------------

[image00021.jpg]
CL Transaction No: NSB-3261606 PROMISSORY NOTE (Continued) Page 3 RIGHT OF
SETOFF. To the extent permitted by applicable law, Lender reserves a right of
setoff in all Borrower's accounts with Lender (whether checking, savings, or
some other account). This includes all accounts Borrower holds jointly with
someone else and all accounts Borrower may open in the future. However, this
does not include any IRA or Keogh accounts, any trust accounts for which setoff
would be prohibited by law, or monies benefits, siunp apnleym aecnctoaul nstes
ctuhraitty w iencreo mreec ebiveende fpitusr saunadn td tios atbhieli tfye
dinesraulr aSnocceia lb Seenecufirtisty. ABcot,r rionwcleurd ianugt,h
woritizheosu tL leimnditeart,i otno, rtehteir eemxteenntt apnedr msuitrtveivdo
rbsy' applicable law, to charge or setoff all sums owing on the indebtedness
against any and all such accounts, and, at Lender's option, to administratively
freeze all such accounts to allow Lender to protect Lender's charge and setoff
rights provided in this paragraph. EXCLUSION OF TAXES AND INSURANCE. Please note
that the above-referenced payment amount does not include any amount
attributable to the payment of taxes or insurance. Any and all payments for
taxes and insurance shall remain your separate obligation to be paid directly by
you to the proper parties, and such payment amounts have not been calculated
into the above-referenced payment amount. REPORTING NEGATIVE INFORMATION. We
{Lender) may report information about your {Borrower's) accouwred Late payments,
missed payments, or other defaults on your account may be reflected in your
credit report. (Initial Here -,,---=..--\) . DISPUTE RESOLUTION PROVISION. This
Dispute Resolution Provision contains a jury waiver, a class action waiver, and
an arbitration clause {or judicial reference agreement, as applicable), set out
In four Sections. READ IT CAREFULLY. SECTION 1. GENERAL PROVISIONS GOVERNING ALL
DISPUTES. 1.1 PRIOR DISPUTE RESOLUTION AGREEMENTS SUPERSEDED. This Dispute
Resolution Provision shall supersede and replace any prior "Jury Waiver,"
"Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties. r1e.l2a ted "DISPUTE" defined. As used herein, the word
"Dispute" includes, without limitation, any claim by either party against the
other party to this Agreement, any Related Document, and the Loan evidenced
hereby. In addition, "Dispute" also Includes any claim by either party against
the other party regarding any other agreement or business rela)ionship between
any of them whether or not related to the Loan or other subject matter of this
Agreement. "Dispute" includes, but is not limited to, matters arising from or
relating to a deposit account, an application foobrl iogar tdioennsia la o pf
acrrteyd hite, rwetaor ramnatyie sh aavned troe parensoethnetar tipoanrst ym,
acdoem bpylia an cpea rtwyi,t hth aep apdliecqaubalec yla owf sa apnadr/tyo'rs
rdeigsucllaotsiourness, , peenrffoorrcmeamnecnet oorf saenryv iacneds aplrlo
ovfi dtehde under any agreement by a party, including without limitation
disputes based on or arising from any alleged tort or matters involving the
employees, officers, agents, affiliates, or assigns of a party hereto. If a
third party is a party to a Dispute {such as a credit reporting agency, merchant
accepting a credit card, junior lienholder or title company), ethaacth p
paartryty. hereto agrees to consent to including that third party in any
arbitration or judicial reference proceeding for resolving the Dispute with 1.3
Jury Trial Waiver. Each party waives their respective rights to a trial before a
jury In connectjon with any Dispute. and all .P.i.Sl2wes. shall be resolyed by a
judge silling without a jury. If a court determines that this jury trial waiver
is not enforceable for any reason, then at any time prior to trial of the
Dispute, but not later than 30 days after entry of the order determining this
provision is unenforceable, any party shall be entitled to move the court for an
order, as applicable: {A) compelling arbitration and staying or dismissing such
litigation pending arbitration (" Arbitration Order'') under Section 2 hereof,
or (B) staying such litigation and compelling judicial reference under Section 3
hereof. 1.4 CLASS ACTION WAIVER. If permitted by applicable law, each party
waives the right to litigate In court or an arbitra)ion proceeding any Dispute
as a cJass action. either as a member of a class or as a representative. or to
act as a private attorney general, 1.5 SURVIVAL. This Dispute Resolution
Provision shall survive any termination, amendment or expiration of this
Agreement, or any other relationship between the parties. SECTION 2. Arbitration
IF JURY WAIVER UNENFORCEABLE (EXCEPT CALIFORNIA). If (but only if) a state or
federal court located outside the sDtiastpeu toef, Cthaelifno ranniay
dpeatretrym hineerse tfoo rm aanyy rreeqausioren tthhaatt tshaeid j uDryis
ptruiatel wbaei vreers oinlv tehdis bDy isbpinudtein gR easrobluittriaotnio Pn
ropvuirssiuoan nits tnoo tt heinsf oSrceecatibolne 2w ibthe foreresp aec st
intog lae arbitrator. An arbitrator shall have no authority to determine matters
(i) regarding the validity, enforceability, meaning, or scope of this Dispute
Resolution Provision, or (ii) class action claims brought by either party as a
class representative on behalf of others and claims by a class representative on
either party's behalf as a class member, which matters may be determined only by
a court without a jury. By agreeing to arbitrate a Dispute. each party gives up
any right that party may have to a jury trial. as well as other rights that
party would have In court that are not available or are more liroited In
arbitration such as the rights to discovery and to appeal Arbitration shall be
commenced by filing a petition with, and in accordance with the applicable
arbitration rules of, National Arbitration Forum ("NAF") or Judicial Arbitration
and Mediation Service, Inc. ("JAMS") ("Administrator") as selected by the
initiating party. However, if the parties agree, arbitration may be commenced by
appointment of a licensed attorney who is selected by the parties and who agrees
to conduct the arbitration without an Administrator. If NAF and JAMS both
decline to administer arbitration of the Dispute, and if the parties are unable
to mutually agree upon a licensed attorney to act as arbitrator with an
Administrator, then either party may file a lawsuit (in a court of appropriate
venue outside the state of California) and move for an Arbitration Order. The
arbitrator, howsoever appointed, shall have expertise in the subject matter of
the Dispute. Venue for the arbitration proceeding shall be at a location
determined by mutual agreement of the parties or, if no agreement, in the city
and state where Lender or Bank is headquartered. The arbitrator shall apply the
law of the state specified in the agreement giving rise to the Dispute. After
entry of an Arbitration Order, the non-moving party shall commence arbitration.
The moving party shall, at its discretion, also be entitled to commence
arbitration but is under no obligation to do so, and the moving party shall not
in any way be adversely prejudiced by electing not to commence arbitration. The
arbitrator: (i) will hear and rule on appropriate dispositive motions for
judgment on the pleadings, for failure to state a claim, or for full or partial
summary judgment; (ii) will render a decision and any award applying applicable
law; (iii) will give effect to any limitations period in determining any Dispute
or defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral aepstpolyp pel, if applicable; {v) with regard to
motions and the arbitration hearing, shall apply rules of evidence governing
civil cases; and (vi) will the law of the state specified in the agreement
giving rise to the Dispute. Filing of a petition for arbitration shall not
prevent any party finrocmlud {ini)g sebuetk inngo t alnimdi teodb tatoin iningju
nfrcotmive ar ecloieufr, t porof pceormtyp perteesnet rvjuartisiodnic otiordne
r(sn, oftowreithclsotsaunrdei,n ge voicntgioonin, ga tatarbchitrmateionnt,)
rperpolevvisiino, ngaal ronri sahnmceilnlatr, ya nredm/oerd tihees appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration. Jaundyg ment upon an arbitration award may be entered in any court
having jurisdiction except that, if the arbitration award exceeds $4,000,000,
party shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall



--------------------------------------------------------------------------------

[image00022.jpg]
CL Transaction No: NSB-3261 606 PROMISSORY NOTE (Continued) Page 4 become final
and binding. On appeal, the arbitrators shall review the award de novo, meaning
that they shall reach their own findings of fact and conclusions of law rather
than deferring in any manner to the original arbitrator. Appeal of an
arbitration award shall be pursuant to the rules of the Administrator or, if the
Administrator has no such rules, then the JAMS arbitration appellate rules shall
apply. Arbitration under this provision concerns a transaction involving
interstate commerce and shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq. If the terms of this Section 2 vary from the Administrator's
rules, this Section 2 shall control. SECTION 3. JUDICIAL REFERENCE IF J U RY
WAIVER UNENFORCEABLE (CALIFORNIA ONLY). If (but only if) a Dispute is filed in a
state or federal court located within the state of California, and said court
determines for any reason that the jury trial waiver in this Dispute Resolution
Provision is not enforceable with respect to that Dispute, then any party hereto
may require that Dispute be resolved by judicial reference in accordance with
California Code of Civil Procedure, Sections 638, . including without limitation
whether the Dispute is subject to a judicial reference proceeding. By agreeing
to resolve Plspytes by Judicial reference each party 1s giving up any right that
party may have to a jury trial The referee shall be a retired judge, agreed upon
by the parties, from either the American Arbitration Association (AAA) or
Judicial Arbitration and Mediation Service, Inc. (JAMS). If the parties cannot
agree on the referee, the party who initially selected the reference procedure
shall request a panel of ten retired judges from either AAA or JAMS, and the
court shall select the referee from that panel. (If AAA and JAMS are unavailable
to provide this service, the court may select a referee by such other procedures
as are used by that court.) The referee shall be appointed to sit with all of
the powers provided by law, including the power to hear and determine any or all
of the issues in the proceeding, whether of fact or of law, and to report a
statement of decision. The parties agree that time is of the essence in
conducting the judicial reference proceeding set forth herein. The costs of the
judicial reference proceeding, including the fee for the court reporter, shall
be borne equally by the parties as the costs are incurred, unless otherwise
awarded by the referee. The referee shall hear all pre-trial and post-trial
matters (including without limitation requests for equitable relief), prepare a
statement of decision with written findings of fact and conclusions of law, and
apportion costs as appropriate. The referee shall be empowered to enter
equitable relief as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that are binding on the parties and rule on any
motion that would be authorized in a trial, including without limitation motions
for summary adjudication. Only for this Section 3, "Dispute" includes matters
regarding the validity, enforceability, meaning, or scope of this Section, and
(ii) dass action dajms brought by ejther party as a ciass representative on
behalf of others and claims by a dass representatjve on ejther party's behalf as
a ciass member. Judgment upon the award shall be entered in the court in which
such proceeding was commenced and all parties shall have full rights of appeal.
This provision will not be deemed to limit or constrain Bank or Lender's right
of offset, to obtain provisional or ancillary remedies, to lnterplead funds in
the event of a dispute, to exercise any security Interest or lien Bank or Lender
may hold in property or to comply with legal process involving accounts or other
property held by Bank or Lender. Nothing herein shall preclude a party from
moving (prior to the court ordering judicial reference) to dismiss, stay or
transfer the suit to a forum outside California on grounds that California is an
improper, inconvenient or less suitable venue. If such motion is granted, this
Section 3 shall not apply to any proceedings in the new forum. This Section 3
may be invoked only with regard to Disputes filed in state or federal courts
located in the State of California. In no event shall the provisions in this
Section 3 diminish the force or effect of any venue selection or jurisdiction
provision in this Agreement or any Related Document. SECTION 4. Reliance. Each
party (i) certifies that no one has represented to such party that the other
party would not seek to enforce a jury waiver, class action waiver, arbitration
provision or judicial reference provision in the event of suit, and (ii)
acknowledges that it and the other party have been induced to enter into this
Agreement by, among other things, material reliance upon the mutual waivers,
agreements, and certifications in the four Sections of this DISPUTE RESOLUTION
PROVISION. ON-LINE BANKING - LOAN PAYMENTS. From time to time, Lender may (but
shall not be required to) permit loan payments to be made through its online
banking website. Lender may impose and change limitations on making online loan
payments, such as minimum or maximum payment amounts, the types of accounts from
which loan payments may be made, and the types of payments that may be made
onllne (I.e. , ordinary Installment payments, principal-only payments, or other
types of payments). Whether online payments are permitted, and Lender's
applicable terms and restrictions If such payments are permitted, will be
reflected in the features available online when a user logs into the online
banking website. WAIVER OF DEFENSES AND RELEASE OF CLAIMS. The undersigned
hereby (i) represents that neither the undersigned nor any affiliate or
principal of the undersigned has any defenses to or setoffs against any
Indebtedness or other obligations owing by the undersigned, or by the
undersigned's affiliates or principals, to Lender or Lender's affiliates (the
"Obligations"), nor any claims against Lender or Lender's afflllates for any
matter whatsoever, related or unrelated to the Obligations, and (II) releases
Lender and Lender's affiliates, officers, directors, employees and agents from
all claims, causes of action, and costs, In law or equity, known or unknown,
whether or not matured or contingent, existing as of the date hereof that the
undersigned has or may have by reason of any matter of any conceivable kind or
character whatsoever, related or unrelated to the Obligations, including the
subject matter of this Agreement. The foregoing release does not apply, however,
to claims for future performance of express contractual obligations that mature
after the date hereof that are owing to the undersigned by Lender or Lender's
affiliates. As used in this paragraph, the word "undersigned" does not include
Lender or any individual signing on behalf of Lender. The undersigned
acknowledges that Lender has been induced to enter into or continue the
Obligations by, among other things, the waivers and releases in this paragraph.
DOCUMENT IMAGING. Lender shall be entitled, in its sole discretion, to image or
make copies of all or any selection of the agreements, Instruments, documents,
and Items and records governing, arising from or relating to any of Borrower's
loans, including, without limitation, this document and the Related Documents,
and Lender may destroy or archive the paper originals. The parties hereto (i)
waive any right to Insist or require that Lender produce paper originals, (Ii)
agree that such images shall be accorded the same force and effect as the paper
originals, (iii) agree that Lender is entitled to use such images in lieu of
destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings, and (iv) further agree
that any executed facsimile (faxed), scanned, or other imaged copy of this
document or any Related Document shall be deemed to be of the same force and
effect as the original manually executed document. SUCCESSOR INTERESTS. The
terms of this Note shall be binding upon Borrower, and upon Borrower's heirs,
personal representatives, successors and assigns, and shall inure to the benefit
of Lender and its successors and assigns. MANDATORY PREPAYMENT. If, on any date
(such date, a "Trigger Date"), the Board of Governors of the Federal Reserve
System or a designee thereof has, after consultation with Lender, notified
Lender in writing that the Borrower has materially breached, made a material
misrepresentation with respect to or otherwise failed to comply with
certifications in Section 2 (CARES Act Borrower Eligibility Certifications and
Covenants) or Section 3 (FAA and Regulation A Borrower Eligibility
Certifications) of the Borrower Certifications and Covenants executed by
Borrower in connection with the Loan in any material respect or that any such
certification has failed to be true and correct in any material respect, then
Lender shall promptly so notify the Borrower and the Borrower shall, no later
than two (2) business days after such Trigger Date, prepay the Note in full,
along with any accrued and unpaid interest thereon. GENERAL PROVISIONS. If any
part of this Note cannot be enforced, this fact will not affect the rest of the
Note. Lender may delay or forgo enforcing any of its rights or remedies under
this Note without losing them. Borrower and any other person who signs,
guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this



--------------------------------------------------------------------------------

[image00023.jpg]


CL Transaction No: NSB-3261606 PROMISSORY NOTE (Continued) Page 5 Note, and
endorser, suhnallel sbse ortehleerawseisde feroxmpr elisasblyil itsyt.a teAdll
insu wchr itpinagrt, ienso apgarertey twhahto Lseignndse rt hmisa yN oretene, ww
hoert heexrte ansd m(raekpeera, tegdulayr aanntdo rf,o ar cacnoym lmenogdtaht
ioofn tmimaek)e trh oisr loan or release any party or guarantor or collateral;
or impair, fail to realize upon or perfect Lender's security interest in the
collateral; and take tahnisy lootahne rw aicthtioount dtheeem ceodn sneencte
osfs aorry n boyti cLee ntode ar nwyoitnheo uott htheer tchoanns tehnet opaf
rotry nwoittihc ew thoo man ythoene m. oAdilfli csautcioh np iasr tmieasd ael.s
oT ahger eoeb litghaatti oLnesn duenrd emra tyh ims oNdoitfey are joint and
several. PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
BORROWER AGREES TO THE TERMS OF THE NOTE. BORROWER ACKNOWLEDGES RECEIPT OF A
COMPLETED COPY OF THIS PROMISSORY NOTE. BORROWER: lasefPro, Ver. 20. 2.20003
cocr. Anastra USA COrporallon 1 997. 2020. Al R,gtlls RHlfVed • NV
C;'CO'-"ML'CFN.PL. FC TR-31541 7 PR-401





--------------------------------------------------------------------------------